Name: Commission Regulation (EC) No 693/95 of 30 March 1995 amending Regulation (EEC) No 1756/93 fixing the operative events for the agricultural conversion rate applicable to milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  agricultural policy;  prices
 Date Published: nan

 Avis juridique important|31995R0693Commission Regulation (EC) No 693/95 of 30 March 1995 amending Regulation (EEC) No 1756/93 fixing the operative events for the agricultural conversion rate applicable to milk and milk products Official Journal L 071 , 31/03/1995 P. 0052 - 0053COMMISSION REGULATION (EC) No 693/95 of 30 March 1995 amending Regulation (EEC) No 1756/93 fixing the operative events for the agricultural conversion rate applicable to milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), as last amended by Regulation (EC) No 150/95 (2), and in particular Article 6 (2) thereof, Whereas the purpose of Commission Regulation (EEC) No 1756/93 (3), as last amended by Regulation (EC) No 267/95 (4), is precisely to fix the agricultural conversion rate to be applied to all amounts fixed in ecus in the milk and milk products sector; whereas Commission Regulation (EEC) No 685/69 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream (5), as last amended by Regulation (EC) No 393/94 (6), is repealed and replaced by Commission Regulation (EC) No 454/95 (7); whereas, therefore, the references in the Annex to Regulation (EEC) No 1756/93 should be amended; Whereas the provisions on the validity of the aid voucher laid down in Article 2 (1) of Commission Regulation (EEC) No 2191/81 of 31 July 1981 on the granting of aid for the purchase of butter by non-profit-making institutions and organizations (8), as last amended by Regulation (EC) No 455/95 (9); whereas the operative event relating thereto should therefore be adjusted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 1756/93 is hereby amended as follows: 1. Point 1 of Part B.I is replaced by the following: >TABLE> 2. Point 1 of Part B.III is replaced by the following: >TABLE> 3. Point 2 of Part D is replaced by the following: >TABLE> Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1995. For the Commission Franz FISCHLER Member of the Commission